                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3     RAQ BEY,                                          Case No. 18-cv-02626-SI; 18-cv-02628-SI
                                   4                    Plaintiff,
                                                                                           ORDER DENYING PLAINITFF'S
                                   5             v.                                        APPLICATION TO PROCEED IN
                                                                                           FORMA PAUPERIS
                                   6     JARED MALEC, et al.,
                                   7                    Defendants.                        Re: Dkt. No. 71 (18-cv-02626), 80 (18-cv-
                                   8                                                       02628)

                                   9
                                              On December 11, 2018, the Court granted in part and denied in part defendants’ motion to
                                  10
                                       dismiss Raq Bey’s second amended complaint in case no. 18-cv-02628. Dkt. No. 67. On March 5,
                                  11
                                       2019, the Court granted defendants’ motion to dismiss the third amended complaint in case no. 18-
                                  12
Northern District of California
 United States District Court




                                       cv-02626. Dkt. No. 66.
                                  13
                                              On March 27, 2019, plaintiff filed a “Petition for writ of Mandamus” with the Ninth Circuit,
                                  14
                                       challenging the Court’s orders on the motions to dismiss in both cases. Dkt. No. 69 in 18-2626. On
                                  15
                                       April 8, 2019, plaintiff filed two motions for leave to appeal in forma pauperis. Dkt. No. 71 in 18-
                                  16
                                       cv-02626; see also Dkt. No. 80 in 18-cv-02628.
                                  17
                                              On April 24, 2019, the Ninth Circuit denied the petition for mandamus finding “Petitioner
                                  18
                                       has not demonstrated that this case warrants the intervention of this court by means of the
                                  19
                                       extraordinary remedy of mandamus ... the petition is denied. No further filings will be entertained
                                  20
                                       in this closed petition.” Ninth Circuit Case No. 19-70758.
                                  21
                                              Following the Ninth Circuit’s guidance, as there are no factual discrepancies between the
                                  22
                                       pending in forma pauperis applications, and because final judgment has not been entered in either
                                  23
                                       district court case, plaintiff’s motions for leave to appeal in forma pauperis are DENIED.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 25, 2019
                                  26
                                                                                        ______________________________________
                                  27
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
